Title: John Wayles Eppes to Thomas Jefferson, 23 December 1816
From: Eppes, John Wayles
To: Jefferson, Thomas


          
            Dear Sir,
            Mill Brook Decr 23. 1816.
          
          I have directed Martin to remain at Monticello  until he learns to Turn—He will be able to get the stocks necessary for the pieces 400 in number and I can send for them after his return—
          My health is I hope gradually improving—I am able now to take exercise on horse back which I am in hopes in time with a rigid attention to diet will restore me—Martha unites with me in every wish of affection to yourself and family—I will write to you by Francis.
          
            I am yours sincerely
            Jno W Eppes
          
        